                       CaseIN
                            19-30460-wva  Doc 21 BANKRUPTCY
                              THE UNITED STATES    Filed 06/20/19COURT
                                                                   Page 1 of 2
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                   )     In proceedings under
   Leo Tigue                             )         Chapter 13
                                         )
                                         )
           Debtor(s).                    )     Bk. No.: 19-30460
                                         )
                         CHAPTER 13 TRUSTEE'S OBJECTION TO THE
              PROOF OF CLAIM OF FINANCE OF AMERICA REVERSE LLC (Claim # 16)

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

    COMES NOW, RUSSELL C. SIMON, Chapter 13 Trustee and, pursuant to 11 U.S.C. Section 502(b)(1),
files this his Objection to the secured Proof of Claim of FINANCE OF AMERICA REVERSE LLC and in
support thereof would respectfully show unto this Court the following:

    1. FINANCE OF AMERICA REVERSE LLC (the “Creditor”) filed its Proof of Claim on or about June
14, 2019. Furthermore, the Creditor has filed the instant claim as secured, the basis of which is apparently a
perfected security interest in 180 Portmarnock Lane, Weldon Spring, Missouri 63304.

   2. Notwithstanding its assertion to the contrary, the Creditor has failed to attach evidence of its perfected
security interest as required by FRBP 3001(d).

   3. Without evidence of the perfection of the Creditor’s security interest, the undersigned would show this
Court that the Creditor’s alleged status as a secured creditor cannot be determined. As such, the Trustee
requests this Court to reclassify the Creditor’s Proof of Claim as a general unsecured claim.



   WHEREFORE, PREMISES CONSIDERED, Russell C. Simon, Chapter 13 Trustee, prays that upon final
hearing of this matter, the Court enter an Order reclassifying the Proof of Claim of FINANCE OF AMERICA
REVERSE LLC, to a general unsecured claim and that he have such other and further relief, both at law and in
equity, to which he may show himself justly entitled.


                                              /s/ Russell C. Simon
                                              RUSSELL C. SIMON, Trustee
                                              Chapter 13 Trustee
                                              24 Bronze Pointe
                                              Swansea, Illinois 62226
                                              Telephone: (618) 277-0086
                                              Telecopier: (618) 234-0124


Dated: June 20, 2019
MB
                                     CERTIFICATE
                       Case 19-30460-wva  Doc 21 OFFiled
                                                    SERVICE
                                                         06/20/19             Page 2 of 2

I hereby certify that a true and correct copy of the above and foregoing Trustee's Objection to the Proof of
Claim of FINANCE OF AMERICA REVERSE LLC was served on the parties listed below by ordinary U.S.
Mail (with the correct postage prepaid and deposited in the U.S. Mail in Belleville, IL) or served electronically
through the Court's ECF System at the email address registered with the Court on this day, Thursday, June 20,
2019.


                                                    /s/Mindy

 Leo Tigue
 180 Portmarnock Lane
 St Charles, MO 63304


 .J D GRAHAM
 1 EAGLE CENTER STE 3A
 OFALLON, IL 62269


 FINANCE OF AMERICA REVERSE LLC
 C/O REVERSE MORTGAGE SOLUTIONS INC
 14405 WALTERS RD
 STE 200
 HOUSTON, TX 77014



 RAS CRANE LLC
 10700 ABBOTTS BRIDGE RD
 STE 170
 DULUTH, GA 30097
